Case 4:18-cV-O4193 Document 1 Filed in TXSD on 11/05/18 Page 1 of 7

 

UNITED sTATES DISTRICT CoURT s°H{‘h'§;‘,*, §§§§$,Sct°§‘¥;;‘a,
FoR THE soUTHERN DlsTRICT oF TEXAS FlLED
HoUsToN DIvIsIoN NOV 05 2018
APTBP’ LLC § uawdi.eradl»y,c¢erk¢rm
Plaintiff §
v. §
§ .
HARTFORD FIRE INSURANCE § Cause NO_ il ~lleV lllq 5
CoMPANY and HARTFoRD §
INSURANCE CoMPANY oF THE §
MIDWEST §
§
Defendants. §

PLAINTIFF APTBP LLC’S ORIGINAL COMPLAINT
TO THE HONORABLE JUDGE OF SAID COURT:
COMES NOW Plaintiff APTBP, LLC, (“Property Owner”), through undersigned counsel, and
files this Complaint against Defendants, Hartford Fire Insurance Company and Hartford Insurance
Company of the Midwest, (collectively “Insurer”) on the grounds set forth below:
I. Jurisdiction & Venue

1.
This action arises under flood insurance regulations issued by the Federal Emergency Management
Agency (“FEMA”); the National Flood Insurance Act of 1968, as amended, (“NFIA”), 42 U.S.C.
4001 et seq.; and federal common law.

2.
This breach of contract action involves two federal flood insurance policies that Insurer provided
to Property Owner pursuant to the NFIA.

3.

Pursuant to 42 U.S.C. § 4072, federal courts, like this Court, have original and exclusive subject

 

PLAINTIFF’S ORIGINAL COMPLAINT - PAGE l

 

Case 4:18-cV-O4193 Document 1 Filed in TXSD on 11/05/18 Page 2 of 7

matter jurisdiction over cases involving disputed disallowance or partial disallowance of federal §
flood insurance claims proceeds, regardless of the amount in controversy.

4.
Federal courts, like this Court, have subject matter jurisdiction over this matter pursuant to 28
U.S.C. § 1331 because this matter involves insurance contracts that were issued pursuant to the
National Flood Insurance Act of 1968, as amended, and thus this matter involves federal questions-
-including the application of federal statutes and federal regulations

5.
This Court also has jurisdiction because the parties contractually agreed that Property Owner must
bring any claim or claims handling disputes related to the insurance policy in this Court because
the insured property (identified more fully below) is located in the Southern District of Texas.

6.
This Court has personal jurisdiction over Insurer because Insurer does business in the State of
Texas and because Insurer issued a policy of insurance covering property that is located in the
State of Texas and County of Harris County.

7.
Venue of this action is proper in the United States District Court for the Southern District of Texas
pursuant to 28 U.S.C. § 1391(b), 28 U.S.C. § 1391(c), and 42 U.S.C. § 4072 (2014).

II. Parties

8.
Property Owner is a Texas limited liability company with its principal place of business in
Rosenberg, Fort Bend County, Texas, and at all times relevant herein was the owner of property

located at 811 Northwood Drive, Baytown, Harris County, Texas, 77521.

 

PLAINTlFF’S ORIGINAL COMPLAINT - PAGE 2

 

Case 4:18-cV-O4193 Document 1 Filed in TXSD on 11/05/18 Page 3 of 7

9.
Hartford Fire Insurance Company and Hartford Insurance Company of the Midwest (collectively,
“Insurer”), are foreign insurance companies authorized to and presently doing business in Harris
County, Texas.

10.
At all times relevant, Insurer was each a Write-Your-Own (“WYO”) Program Carrier participating
in the United States Governmental National Flood Insurance Program (“NFIP”) pursuant to the
NFIA.

1 1 .
Pursuant to 44 C.F.R. Sections 62.23(d) and (i)(6), Insurer was and is responsible for arranging
the adjustment, settlement, payment, and defense of all claims arising under the Policy.

12.
Pursuant to 44 C.F.R. Section 62.23 (i)(l), Insurer was and is responsible for adjusting claims in
accordance with general company standards, guided by NFlP Claims manuals.

III. Factual Background

13.
On and around August 26, 2017, flooding caused by Hurricane Harvey (the “Flood”) devastated
large segments of Harris County, including causing physical changes and damage to the Property
Owner’s insured property (“Property”), which is located at 811 Northwood Drive, Baytown, Harris
County, Texas 77521.

14.
After the Flood, the Red Cross called it one of the worst flooding disasters in U.S. history.

15.

 

PLAINTIFF’S ORIGINAL COMPLAINT _ PAGE 3

 

Case 4:18-cV-O4193 Document 1 Filed in TXSD on 11/05/18 Page 4 of 7

The flood insurance policies are each Standard Flood Insurance Policy(ies) (“Policies”), covering j
the Property.

16.
Property Owner paid all premiums when due and the Policies were in full force and effect at the
time of the loss.

17.

The Policy Numbers are Nos. 87053984772017 and 87053984722017.

18.
On the date of the loss, this Flood damaged Property Owner’s property located therein. Property
Owner has incurred and/or will incur significant expenses to restore the Property to its pre-flood
condition.

19.
Property Owner timely reported these losses to Insurer.

20.
Insurer hired and sent an adjuster to Property Owner’s Property, and that adjuster, together with
Insurer’s approval, prepared a damage estimate and Proof of Loss form that failed to comply with
the provisions of the Policy, Insurer’s general company claims handling standards, and/or with
NFIP claims manuals.

21.
The Property Owner was forced to sign and submit Proofs of Loss to Insurer based on the insurance
adjuster’s inspection of the Property in order to receive any damage assessment payments

22.

Ultimately, Property Owner realized that numerous covered items had been omitted, denied, or

 

PLAINTIFF’ S ORIGINAL COMPLAINT _ PAGE 4

 

Case 4:18-cV-O4193 Document 1 Filed in TXSD on 11/05/18 Page 5 of 7

underpaid by Insurer.

23.
Property Owner retained independent experts to evaluate the extent of the flood loss caused by and
from flood.

24.
The experts found conclusive evidence that the flood event critically damaged Property Owner’s
covered property in an amount and scope far greater than what was found by Insurer’s adjuster.

25.
These covered damages were thoroughly documented, and valid and timely Proof of Loss forms
and supporting documentation, including a room-by-room, line-by-line, unit cost damage estimate
were submitted to Insurer for review.

26.
Despite receipt of documentation evidencing Insurer’s substantial underpayment, Insurer has
unfairly and improperly persisted in denying these original and supplemental claims, which are
due under the policy.

IV. Claim for Relief: Breach of Contract

27 .
Property Owner repeats and re-alleges each and every allegation set forth above as if fully set forth
herein.

28.
Property Owner and Insurer entered into insurance contracts when Property Owner purchased and
Insurer issued the Policies.

29.

 

PLAINTIFF’S ORIGINAL COMPLAINT _ PAGE 5

 

Case 4:18-cV-O4193 Document 1 Filed in TXSD on 11/05/18 Page 6 of 7

The Policies, at all times relevant and material to this case, provided flood insurance coverage to
Property Owner for, among other things, physical damage to their Property by and from flood.
30.
Property Owner fillly performed under the contract by paying all premiums when due, satisfying
all the Policies’ requirements, and cooperating with Insurer regarding the flood insurance claim at
issue in this lawsuit. Property Owner complied with all conditions precedent to recovery by, along
with all other requirements, paying all premiums, timely notifying Insurer of loss, and by providing
timely and satisfactory Proof of Loss.
31.
This is an action for damages as a result of Insurer’s breach of the Policy, insurance contracts.
32.
The Flood physically changed and damaged the Property.
33.
Insurer materially breached the insurance contract when it wrongly failed to pay Property Owner
for damages directly caused to the Property by or from the Flood. Insurer also breached the contract
by failing to perform other obligations it owed under the Policies.
34.
By virtue of its various breaches of contract, including its failure to pay Property Owner for
Property Owner’s covered losses, Insurer is liable to and owes Property Owner for the actual
damages Property Owner sustained as a foreseeable and direct result of the breach and all costs
associated with recovering, repairing, and/or replacing the covered property in accordance with
the Policy, together with interest and all other damages Property Owner may prove as allowed by

law.

 

PLAINTIFF’S ORIGINAL COMPLAINT - PAGE 6

 

Case 4:18-cV-O4193 Document 1 Filed in TXSD on 11/05/18 Page 7 of 7

V. Prayer for Relief
WHEREFORE, Property Owner respectfully requests that this Court enter judgment in Property
Owner’s favor for all such amounts Property Owner proves at trial, for expenses, for pre-judgment
and post-judgement interest as provided by law, and for all other relief this Court may deem just
and proper.
Respectfully submitted,
APTBP, LLC

By: /s/ Kawika Vellalos

Kawika Vellalos
Attomey-in-Charge
S.B.N. 24103975
Federal: Pro Hac Vice
2205 Avenue I, #117
Rosenberg, Texas 77471
281 -344-1 17() Telephone
281-344-1 182 Facsimile

kvellalos@gmail.com

COUNSEL FOR PLAINTIFF

 

 

PLAINTIFF’S ORIGINAL COMPLAINT - PAGE 7

 

